Citation Nr: 0519485	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  00-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post 
cerebral accident (CVA) with facial paralysis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residual minimal 
weakness of the right upper extremity, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residual minimal 
weakness of the right lower extremity, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 until July 
1982 and from November 1990 until August 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  
Since that time the veteran has moved to Michigan and his 
claim is now under the jurisdiction of the Detroit, Michigan 
Regional Office (RO).

In June 2001, the Board issued a decision denying the 
veteran's claim for an increased rating for status post 
cerebrovascular accident with minimal right-sided 
hemiparesis.  The veteran appealed the June 2001 decision.  
In June 2002, the United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand and to 
Suspend Further Proceedings (Joint Motion), vacated the June 
2001 Board decision, and remanded the veteran's claim to the 
Board for readjudication.  The matter returned to the Board 
in September 2003.  At that time, a remand was ordered to 
accomplish development consistent with the Joint Motion.  Per 
the Board's instructions, the RO considered whether separate 
evaluations for weakness of the right upper and lower 
extremities were warranted.  In a March 2005 rating action, 
separate 10 percent evaluations were granted for residual 
minimal weakness of the right upper and right lower 
extremities.

Because the right upper and lower extremity weakness is a 
manifestation of the veteran's CVA, of which the Board 
already had jurisdiction, those separate evaluations are 
presently on appeal in the instant decision.  Moreover, by 
this same logic, the March 2005 separate ratings are not 
initial grants of benefits.  Instead, such separate ratings 
merely revised the manner in which the veteran's previously 
evaluated CVA was reflected in the rating schedule.  Thus, 
the present case does not involve initial grants of benefits 
requiring contemplation of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board observes that the record contains the 
veteran's subjective complaints of headaches.  There has been 
no adjudication that such headaches are a residual of his 
service-connected CVA.  This matter is this referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record reveals only minimal right-sided 
facial paralysis, with otherwise intact cranial nerves and 
with normal speech upon objective examination.

2.  The evidence of record reveals incomplete and mild 
paralysis of the right upper extremity, with residual 
weakness of the shoulder and elbow.  

3.  The evidence of record reveals incomplete and mild 
paralysis of the right lower extremity, with slight decrease 
in reflexes. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post CVA with facial paralysis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, Diagnostic Code 8207 (2004).

2.  The criteria for a 20 percent evaluation for residual 
minimal weakness of the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a, Diagnostic Code 8009-8515 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residual minimal weakness of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
8009-8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in March 2001, January 2003, and April 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were filed and initially denied prior to 
the enactment of the VCAA.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's VA and private post service treatment and 
examination.  Of particular note, records from the VA Medical 
Center in Battle Creek that the RO was instructed to procure 
in a prior Board remand are now associated with the claims 
file.  The September 2003 Board remand also instructed the RO 
to obtain documents from the VA Medical Center in 
Indianapolis, Indiana.  However, a November 2004 report of 
contact noted that there were no records of treatment for CVA 
at that facility.  

In addition to the evidence described above, the record also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

The veteran was examined by VA in August 1999.  Physical 
examination revealed mild right-sided weakness in posture and 
gait.  The veteran occasionally stuttered.  The veteran also 
reported occasionally dragging his right side.  Such dragging 
was worsened with fatigue.  The veteran denied any 
musculoskeletal complaints and ambulated without mechanical 
aides.  Neurologically, the central nervous system was 
grossly intact.  Right-sided weakness was noted.  Reflexes 
were 1+ on the right and 2+ on the left.  Sensory was 2+ 
bilaterally.  The diagnosis was CVA times two, by history, 
with residuals including occasional stuttering, right sided 
weakness and decreased reflexes.  

A February 2000 VA clinical record, primarily concerning 
mental health issues, noted speech difficulties and a slight 
stutter due to an earlier CVA.  Another February 2000 VA 
outpatient record also noted stuttered speech on occasion, 
with lengthened consonants.

The veteran was again examined by VA in June 2000.  The 
examination report noted a history of two strokes, the first 
occurring in 1982 and the second in 1986.  The veteran 
complained of residual weakness of the right-sided limbs.  
Objectively, peripheral pulsations of the extremities were 
fairly well palpable on both sides and were equal.  Both feet 
were warm.  There was no cyanosis, clubbing, edema, varicose 
veins or lymphadenopathy of the extremities.  Straight leg 
raise was normal on both sides.  There was no pain, swelling, 
limitation of movement, crepitus or effusion of any bones or 
joints.  Handgrip was good on both sides.  There was no 
wasting of muscles around the joints.  The veteran could 
ambulate fairly well without any aid, but there was minimal 
right-sided hemiplegic gait.  He could do tandem gait but 
could not walk on tiptoe or on his heels.  He was able to get 
on and off the examination table and get up from supine 
position, dress and undress, as well as open the door.  

Neurologically, memory was good and speech was normal.  
Cranial nerves II-XII were within normal limits except for 
minimal right-sided facial paralysis.  The veteran had 
minimal residual right-sided hemiparesis with a power of 4/5 
in the muscles of the right upper and lower extremities.  
Tone and sensations were normal.  There were no cerebellar 
signs and deep tendon reflexes were 3+ on the right side and 
2+ on the left side.  Romberg test was negative.  

Records associated with a VA admission in October 2000 
revealed occasional stuttering of speech.  

The veteran was most recently examined by VA in June 2003.  
The veteran was ambulant with the use of a cane.  He could 
walk two blocks with a cane and slightly less without.  He 
reported poor strength in his right leg strength, right arm 
and right hand.  He was able to perform all activities of 
daily living but his handwriting was poor.  He also 
complained of recurring headaches.  Such headaches occurred 
daily and lasted about twelve hours.  He treated such 
headaches with Vicoden.  

On objective examination, the veteran was alert and had 
normal speech.  All cranial nerve functions were intact.  His 
gait and station were normal.  Motor system examination 
revealed 10 to 15 percent weakness in the right upper and 
lower extremities at the shoulder, elbow, wrist, hand, hip, 
knee and ankle.  There was a slight slowing of coordination 
in the right-sided limbs.  All muscle groups exhibited full 
strength on the left side.  Reflexes were 1+.  Both plantars 
were flexors and sensory examination was intact.  The 
diagnosis was status post stroke with residual minimal 
weakness of the right upper and lower extremities.  

Analysis

I.  IR- status post CVA with facial paralysis

The veteran's is currently assigned a 10 percent evaluation 
for status post CVA with facial paralysis pursuant to 
Diagnostic Code 8009.  Under that Diagnostic Code, the 
disability is evaluated as 100 percent disabling for a period 
of six months following a hemorrhage of brain vessels.  
Thereafter, residuals are evaluated, with a minimum 
disability evaluation of 10 percent.  38 C.F.R. § 4.124a, 
Diagnostic Code 8009.

The medical evidence of record does not indicate the veteran 
has experienced a brain embolism, thrombosis, or hemorrhage, 
since his last stroke in 1986.  As such, there is no basis 
for a 100 percent rating in this case, and the Board will 
evaluate the veteran's residuals of his service-connected 
cerebrovascular accident. 

Facial paralysis is addressed in the Rating Schedule under 
Diagnostic Code 8207.  That Code section affords a 10 percent 
rating for incomplete, moderate paralysis of the seventh 
(facial) cranial nerve.  A 20 percent evaluation is warranted 
where the evidence demonstrates incomplete, severe paralysis.  
Finally, a 30 percent rating applies where the evidence shows 
complete paralysis.  

The Board has reviewed the competent evidence of record and 
finds that the veteran's disability picture with respect to 
facial paralysis is consistent with the current 10 percent 
rating and that a higher evaluation is not warranted.  
Indeed, while the veteran is shown to have right-sided facial 
paralysis and some occasional stuttering of speech, such 
paralysis was noted to be "minimal" upon VA examination in 
June 2000.  Moreover, cranial nerves II-XII were otherwise 
within normal limits at that time and the veteran's speech 
was normal.  Additionally, subsequent VA examination in June 
2003 continued to show only mild findings.  At that time, the 
veteran was alert, with normal speech.  All cranial nerve 
functions were intact and there was no explicit finding of 
right-sided facial paralysis.  

Therefore, based on the above, a higher rating for the 
veteran's right-sided facial paralysis residual of his CVA is 
not justified under Diagnostic Code 8207.  Moreover, there 
are no other Code sections which enable a higher evaluation 
for this particular residual of the veteran's CVA.  Indeed, 
Diagnostic Codes 8205, 8209, 8211 and 8212 pertain to the 
fifth, seventh, eleventh and twelfth cranial nerves, 
respectively.  However, like Code 8207, each of this sections 
requires a finding of incomplete and severe paralysis to 
achieve a rating in excess of 10 percent.  As already 
explained, the evidence of record does not demonstrate any 
more than mild right-sided facial paralysis.  There are no 
other relevant Diagnostic Codes under which to evaluate the 
veteran's facial paralysis. 

In conclusion, the evidence reveals a disability picture 
commensurate with the presently assigned 10 percent 
evaluation for status post CVA with facial paralysis.  The 
evidence does not support a rating in excess of that amount.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- for residual minimal weakness of the right upper 
extremity

The veteran's is currently assigned a 10 percent evaluation 
for status post CVA with residual minimal weakness of the 
right upper extremity pursuant to Diagnostic Code 8009-8515.  

Again, Diagnostic Code 8009 provides for a 100 percent 
disabling for a period of six months following a hemorrhage 
of brain vessels. Thereafter, residuals are evaluated, with a 
minimum disability evaluation of 10 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8009.

The medical evidence of record does not indicate the veteran 
has experienced a brain embolism, thrombosis, or hemorrhage, 
since his last stroke in 1986.  As such, there is no basis 
for a 100 percent rating in this case, and the Board will 
evaluate the veteran's residuals of his service-connected 
cerebrovascular accident.

The veteran's right upper extremity paralysis has been rated 
pursuant to Diagnostic Code 8515 (paralysis of the median 
nerve).  That Code section affords a 10 percent evaluation 
for incomplete, mild paralysis of either arm.  A 20 percent 
rating is warranted where the evidence demonstrates 
incomplete, moderate paralysis of the minor arm.  A 30 
percent rating applies for incomplete, moderate paralysis of 
the major arm.  Ratings of 40 and 50 percent apply for 
incomplete, severe paralysis of the minor and major 
extremities respectively.  Finally, 60 and 70 percent ratings 
apply for complete paralysis of the minor and major 
extremities respectively.

The veteran's service medical records indicate that the 
veteran is right-handed.  The veteran's disability picture 
with respect to paralysis of the right upper extremity is 
found to be no more than mild.  

In finding that the veteran's residual minimal weakness of 
the right upper extremity is mild, the Board points to the 
August 1999 VA examination.  At that time, the veteran's 
right-sided weakness was described as "mild."  The central 
nervous system was grossly intact and sensory was 2+ 
bilaterally.  Reflexes were 1+ on the right and 2+ on the 
left.  

Subsequent examination in June 2000 continues to reflect mild 
symptomatology of the right upper extremity.  At that time, 
peripheral pulsations of the extremities were fairly well 
palpable on both sides and were equal.  There was no 
cyanosis, clubbing, edema, varicose veins or lymphadenopathy 
of the extremities.  Additionally, there was no pain, 
swelling, limitation of movement, crepitus or 


effusion of any bones or joints.  There was also no wasting 
of muscles around the joints.   Furthermore, the veteran had 
4/5 muscle strength in the right upper extremity and handgrip 
was good on both sides.  Tone and sensations were normal.  
The veteran was able to get on and off the examination table 
and get up from supine position, dress and undress, as well 
as open the door.  

Finally, the veteran's most recent VA examination in June 
2003 also demonstrated no more than mild incomplete paralysis 
of the right upper extremity.  The veteran did complain of 
poor strength in his right arm and hand, which affected his 
handwriting.  Objectively, a 10 to 15 percent weakness of 
right upper extremity strength was noted as to the shoulder, 
elbow, wrist and hand.  There was also a slight slowing in 
the coordination of the right limbs.  However, the Board 
finds that such findings more closely approximate mild, 
rather than moderate paralysis.   Indeed, the right arm 
symptomatology is never described as worse than mild or 
slight.  Also demonstrating that the veteran's right arm 
residuals were only mild is the finding that the veteran was 
capable of performing the activities of daily living.  

Therefore, based on the above, it is established that the 
veteran's right upper extremity residuals of his CVA are mild 
in degree.  As such, there is no basis for an increased 
rating under Diagnostic Code 8215.  Thus, the only remaining 
inquiry is whether there is any other relevant Diagnostic 
Code affords a higher rating for mild symptomatology.  In 
this vein, the Board finds that Diagnostic Code 8510, for 
paralysis of the upper radicular group, affords a 20 percent 
evaluation for incomplete, mild paralysis of either 
extremity.  It is further noted that the June 2003 VA 
examination notes a 10 to 15 percent weakness of the right 
shoulder and elbow.  As such, Diagnostic Code 8510 applies to 
afford the veteran a 20 percent evaluation.  

While the Board finds that a 20 percent evaluation is 
warranted pursuant to Diagnostic Code 8510, a rating in 
excess of that amount is not for application.  Indeed, no 
Diagnostic Code under 38 C.F.R. § 4.124a affords a rating in 
excess of 20 percent without a showing of at least moderate 
paralysis.  As previously discussed, the evidence only 
demonstrates mild symptomatology.  

In conclusion, a 20 percent rating for mild paralysis 
involving the right shoulder and elbow is justified under 
Diagnostic Code 8510.  However, a rating in excess of that 
amount is not warranted.  The Board notes that in reaching 
this conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  IR- residual minimal weakness of the right lower 
extremity, currently evaluated as 10 percent disabling.

The veteran's is currently assigned a 10 percent evaluation 
for status post CVA with residual minimal weakness of the 
right lower extremity pursuant to Diagnostic Code 8009-8520.  

Again, Diagnostic Code 8009 provides for a 100 percent 
disabling for a period of six months following a hemorrhage 
of brain vessels. Thereafter, residuals are evaluated, with a 
minimum disability evaluation of 10 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8009.

The medical evidence of record does not indicate the veteran 
has experienced a brain embolism, thrombosis, or hemorrhage, 
since his last stroke in 1986.  As such, there is no basis 
for a 100 percent rating in this case, and the Board will 
evaluate the veteran's residuals of his service-connected 
cerebrovascular accident.

The veteran's right lower extremity paralysis has been rated 
pursuant to Diagnostic Code 8520 (paralysis of the sciatic 
nerve).  That Code section affords a 10 percent evaluation 
for incomplete mild paralysis of the lower extremity.  A 20 
percent rating is warranted where the evidence demonstrates 
incomplete, moderate paralysis.  A 40 percent rating applies 
for incomplete, moderately severe paralysis of the lower 
extremity.  A 60 percent 60 is for incomplete, severe 
paralysis with marked muscular atrophy.  Finally, an 80 
percent rating is warranted for complete paralysis of the 
lower extremity.
 
The Board has reviewed the medical evidence of record and 
finds that the veteran's disability picture is consistent 
with the currently assigned 10 percent evaluation for mild 
symptomatology and that a higher evaluation is not warranted.   

In finding that the evidence does not support an increased 
rating, the Board acknowledges that an August 1999 VA 
examination revealed right-sided weakness in posture and 
gait.  However, such weakness was described as "mild."  
Moreover, the veteran ambulated without mechanical aides.  
Neurologically, while a decrease in reflexes (1+ on the right 
as compared to 2+) was indicated, the central nervous system 
was grossly intact and sensory examination was 2+ 
bilaterally.    

Subsequent examination in June 2000 continues to reflect mild 
symptomatology of the right lower extremity.  At that time, 
peripheral pulsations of the extremities were fairly well 
palpable on both sides and were equal, and both feet were 
warm.  Additionally, there was no cyanosis, clubbing, edema, 
varicose veins or lymphadenopathy of the extremities.  
Moreover, there was no pain, swelling, limitation of 
movement, crepitus or effusion of any bones or joints.  There 
was no wasting of muscles around the joints and the veteran 
had 4/5 muscle strength in the right lower extremity.  
Neurologically, sensations were normal.  There were no 
cerebellar signs and deep tendon reflexes were 3+ on the 
right side and 2+ on the left side.  Romberg test was 
negative, as was straight leg test.  

Although the June 2000 VA examination did note a right-sided 
hemiplegic gait, it was described as "minimal."  
Furthermore, the veteran could ambulate fairly well without 
any aid.  He could do tandem gait but could not walk on 
tiptoe or on his heels.  He was able to get on and off the 
examination table and get up from supine position, dress and 
undress.  

Finally, the veteran's most recent VA examination in June 
2003 also demonstrated no more than mild incomplete paralysis 
of the right lower extremity.  The veteran did complain of 
poor strength in his right leg and it is noted that he walked 
with a cane.  However, it was subsequently noted that he 
could ambulate almost two blocks without the need for the 
cane.  Objectively, a 10 to 15 percent weakness of right 
lower extremity strength was noted as to the hip, knee and 
ankle.  There was also a slight slowing in the coordination 
of the right-sided limbs.  However, the Board finds that such 
findings more closely approximate mild, rather than moderate 
paralysis.   Indeed, the right leg symptomatology is never 
described as worse than mild or slight.  Also demonstrating 
that the veteran's right leg residuals were only mild is the 
finding that the veteran was capable of performing the 
activities of daily living.  

Based on the foregoing, the Board concludes that the 
veteran's residual minimal weakness of the right lower 
extremity is appropriately rated as 10 percent disabling 
under Diagnostic Code 8520.  A higher rating under that Code 
section is not justified. 

The Board has considered whether any alternate Code sections 
afford a higher rating for the veteran's mild paralysis of 
the right leg.  However, Diagnostic Codes 8521-8530, all 
concerning the nerves of the lower extremities, all require a 
finding of at least incomplete, moderate paralysis in order 
to establish entitlement to a rating in excess of 10 percent.  
However, as previously discussed, the evidence only 
demonstrates mild symptomatology.  

In conclusion, the evidence of record reveals symptomatology 
consistent with incomplete, mild paralysis of the right lower 
extremity, for which the currently assigned 10 percent rating 
under Diagnostic Code 8520 is appropriate.  There is no basis 
for a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

An evaluation in excess of 10 percent for status post 
cerebral accident (CVA) with facial paralysis is denied.

A 20 percent rating for residual minimal weakness of the 
right upper extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for residual minimal 
weakness of the right lower extremity is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


